Title: To George Washington from Brigadier General Francis Nash, 14 August 1777
From: Nash, Francis
To: Washington, George



Sir
Trenton [N.J.] August 14th 1777

Inclosed is the proceedings of a Board of the Field Officers of my Brigade, which I am requested by them, to lay before your Excellency, for your direction.
You have also inclosed Sir, the proceedings of a General Court Martial, whereby you will find, that two Soldiers belonging to my Brigade, are sentenced to Death, which is also Submitted for your Excellency’s final determination. I have the Honor to be Your Excellency’s Mo. obedt & very Hble Servant.

F. Nash

